


EXHIBIT 10.11
NEUSTAR, INC.
2016 KEY EMPLOYEE SEVERANCE PAY PLAN
INTRODUCTION
NeuStar, Inc. (the “Company”) believes that the best interests of the Company
and its shareholders will be served if certain Key Employees of the Company are
entitled to the payment of a severance benefit if they should be involuntarily
terminated from employment with the Company without Cause. Accordingly, the
Company hereby establishes the NeuStar, Inc. 2016 Key Employee Severance Pay
Plan (the “Plan”) for the benefit of such Key Employees. This Plan is intended
to amend and restate and supersede in its entirety the Company’s 2010 Key
Employee Severance Pay Plan.
I. PURPOSE
1.1    General Purpose. The purpose of the Plan is to enable the Company to
offer a form of protection to eligible Key Employees and to assist them in
replacing the loss of income caused by an involuntary termination of employment
without Cause, a reduction in force, job elimination, acceptance of a
Company-initiated voluntary layoff program or closure, discontinuance of
operations, or sale of assets or other corporate event; provided that the
employee is not offered employment with the successor.
1.2    ERISA Coverage. The Plan is unfunded and is maintained primarily for the
purpose of providing severance benefits to a “select group of management or
highly compensated employees” within the meaning of ERISA, and is not intended
to be covered by Parts 2 through 4 of Subtitle B of Title I of ERISA.
II. DEFINITIONS
2.1    “Average Bonus” means, with respect to a Key Employee, the average annual
incentive bonus actually received (or to be received based on actual results,
after taking into account any discretion exercised by the Committee to pay the
Key Employee an amount less than the Key Employee’s target bonus or attained
percentage thereof) by the Key Employee with respect to the three full calendar
years ending immediately prior to the Corporate Transaction; provided, however,
that if the Key Employee shall have been eligible to receive an annual incentive
bonus for at least one full calendar year but fewer than three full calendar
years in his or her current position (or the position held by the Key Employee
immediately prior to such Corporate Transaction), the Average Bonus for purposes
of this Plan shall be the average of the annual incentive bonuses actually
received (or to be received based on actual results, after taking into account
any discretion exercised by the Committee to pay the Key Employee an amount less
than the Key Employee’s target bonus or attained percentage thereof) for the
full calendar years served in such position; and provided further that if the
Key Employee has not been eligible to receive an annual incentive bonus for at
least one full calendar year in his or her current position (or the position
held by the Key Employee immediately prior to such Corporate Transaction), the
Average Bonus for purposes of this Plan shall be the Key Employee’s Target Bonus
for the year of the Corporate Transaction.
2.2    “Base Severance Period” means, with respect to a Key Employee’s
termination of employment, (a) in the case of a Key Employee who is the Chief
Executive Officer of the Company, a period of eighteen (18) months following the
Termination Date; and (b) in the case of a Key Employee other than the Chief
Executive Officer, a period of twelve (12) months following the Termination
Date.
2.3    “Board” means the Board of Directors of the Company.




--------------------------------------------------------------------------------




2.4    “Cause” means, with respect to a Key Employee’s termination of
employment, the following: (a) in the case where there is an employment
agreement, change in control agreement or similar agreement between the Company
or an affiliate and the Key Employee at the time of termination that defines
“cause” (or words or a concept of like import), “cause” as defined under such
agreement; provided, however, that with regard to any agreement under which the
definition of “cause” applies only on occurrence of a change in control (or
words or a concept of like import), such definition of “cause” shall not apply
until a change in control actually takes place and then only with regard to a
termination in the period covered thereby; or (b) if such an agreement does not
exist or “cause” (or words or a concept of like import) is not defined in any
such agreement, termination due to the Key Employee’s: (i) willful and continued
failure to attempt in good faith to substantially perform his or her duties to
the Company or willful refusal to follow the material, lawful directives of the
Board or the officer to whom the Key Employee reports, if any (other than any
such failure or refusal resulting from the Key Employee’s incapacity); (ii)
commission of an act of fraud, embezzlement or material dishonesty against the
property or personnel of any of the Company and/or its affiliates; (iii) willful
misconduct that would reasonably be expected to result in material harm to the
business, reputation, assets, properties, prospects, results of operations or
financial condition of the Company and its affiliates, taken as a whole; (iv)
conviction of, or plea of guilty or nolo contendere to, a felony or a crime of
moral turpitude that results in material harm to the Company and its affiliates,
taken as a whole; or (v) material breach of a material written agreement between
the Key Employee and the Company or any material written Company policy related
to the Key Employee’s employment.
Except for any such event or condition which, but its nature, cannot reasonably
be expected to be cured, the Key Employee shall have thirty (30) days after
receipt of written notice from the Company specifying the events or conditions
constituting Cause in reasonable detail within which to cure any events or
conditions constituting Cause, provided that the Company serves notice of such
events or conditions and intended termination within sixty (60) days of the
occurrence thereof, and such Cause shall not exist unless either the Key
Employee is not entitled to notice under this sentence, or, if the Key Employee
is entitled to such notice, the Key Employee fails to cure such acts
constituting Cause within such thirty (30)-day cure period. No act or failure to
act on the part of the Key Employee shall be considered “willful” unless it is
done, or omitted to be done, by the Key Employee without the reasonable belief
that the Key Employee’s action or omission was in the best interests of the
Company. For this purpose, any act or failure to act shall be deemed to be in
the best interests of the Company if it is done or omitted to be done based upon
authority given pursuant to a resolution duly adopted by the Board, the
instructions of the Company’s Chief Executive Officer or the advice of counsel
to the Company. Termination of the Key Employee’s employment shall not be deemed
to be for Cause unless, prior to termination, the Company delivers to the Key
Employee copies of resolutions duly adopted by the affirmative vote of not less
than a majority of the Board (after reasonable written notice is provided to the
Key Employee and the Key Employee is given a reasonable opportunity, together
with counsel, to be heard before the Board), finding that the Key Employee has
engaged in the conduct described in any of (i)-(v) above.
2.5    “Code” shall mean the Internal Revenue Code of 1986, as amended.
Reference to any specific section of the Code shall be deemed to include such
regulations and relevant interpretive guidance issued by the Internal Revenue
Service or the Treasury Department, as well as any comparable provision of any
future regulation and guidance amending, supplementing or superseding such
regulations and guidance.
2.6    “Committee” shall mean the Compensation Committee of the Company, or, if
no such Committee shall have been appointed, the Board.




--------------------------------------------------------------------------------




2.7    “Company” shall mean NeuStar, Inc., a Delaware corporation, any successor
as provided in Section 7.1 hereof and any company that has adopted the Plan with
the consent of the Committee as provided in Section 7.2 hereof.
2.8    “Corporate Transaction” means any of the following events: (i) the
consummation of any merger or consolidation of the Company, if following such
merger or consolidation the holders of the Company’s outstanding voting
securities immediately prior to such merger or consolidation do not own a
majority of the outstanding voting securities of the surviving corporation in
approximately the same proportion as before such merger or consolidation; (ii)
individuals who constitute the Board at the beginning of any 24-month period
(“Incumbent Directors”) ceasing for any reason during such 24-month period to
constitute at least a majority of the Board, provided that any person becoming a
director during any such 24‑month period whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement for the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director; (iii) the consummation of any sale, lease, exchange or
other transfer in one transaction or a series of related transactions of all or
substantially all of the Company’s assets, other than a transfer of the
Company’s assets to a majority-owned subsidiary of the Company or any other
entity the majority of whose voting power is held by the shareholders of the
Company in approximately the same proportion as before such transaction; (iv)
the approval by the holders of the Company’s outstanding voting securities of
any plan or proposal for the liquidation or dissolution of the Company; or (v)
the acquisition by a person, within the meaning of Section 3(a)(9) or Section
13(d)(3) (as in effect on the date of adoption of the Plan) of the Exchange Act,
of a majority or more of the Company’s outstanding voting securities (whether
directly or indirectly, beneficially or of record), other than a person who held
such majority on the date of adoption of the Plan. Ownership of voting
securities shall take into account and shall include ownership as determined by
applying Rule 13d-3(d)(1)(i) (as in effect on the date of adoption of the Plan)
pursuant to the Exchange Act. Notwithstanding the foregoing, with respect to any
payment or benefit under this Plan that constitutes “non-qualified deferred
compensation” pursuant to Section 409A of the Code, no Corporate Transaction
shall occur for purposes of this Plan providing for a change in the time and/or
form of such payment or benefit unless such event is also a “change in control
event” for purposes of Section 409A, or unless such change is otherwise
permissible pursuant to Section 409A.
2.9    “Effective Date” of the Plan shall mean February 24, 2016. The Plan
supersedes in its entirety the NeuStar, Inc. 2010 Key Employee Severance Pay
Plan, which was effective on September 22, 2010, as of the Effective Date.
2.10    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
2.11    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.12    “Good Reason” shall mean, with respect to a Key Employee’s termination
of employment, the following: (a) if there is an employment agreement, change in
control agreement or similar agreement in effect between the Company (or the
Successor Corporation) or an affiliate and the Key Employee at the time of the
termination that defines “good reason” (or words or a concept of like import), a
termination due to good reason (or words or a concept of like import) as defined
therein; provided, however, that with regard to any agreement under which the
definition of “good reason” applies only on occurrence of a change in control
(or words or a concept of like import), such definition of “good reason” shall
not apply




--------------------------------------------------------------------------------




until a change in control actually takes place and then only with regard to a
termination in the period covered thereby; or (b) if such an agreement does not
exist or if “good reason” (or words or a concept of like import) is not defined
in any such agreement, any of the following events or conditions (without the
Key Employee’s prior written consent) occurring solely within two years
following a change in control and the failure of the Company (or the Successor
Corporation) to cure such event or condition within thirty (30) days after
receipt of written notice from the Key Employee specifying the events or
conditions in reasonable detail, provided that the Key Employee serves notice of
such event and intended termination within sixty (60) days of his or her
knowledge of its occurrence and the Key Employee terminates his or her
employment within thirty (30) days of the expiration of the applicable cure
period: (i) a material diminution in the Key Employee’s duties,
responsibilities, or authorities; (ii) a material reduction in the Key
Employee’s annual base salary or annual or long-term incentive compensation
opportunities; (iii) a material reduction in the benefits provided to the Key
Employee and/or his or her family or dependents, in the aggregate, under the
material employee benefit plans, programs and practices of the Company (or the
Successor Corporation); (iv) requiring the Key Employee to be based at any
office location that is more than fifty (50) miles farther from the Key
Employee’s primary work location, except for reasonable required travel on
behalf of the Company (or the Successor Corporation); or (v) a material breach
by the Company (or any Successor Corporation) of its obligations to the Key
Employee under the Plan or under any other material agreement or arrangement
between the Company (or any Successor Corporation) and the Key Employee, after
giving effect to any applicable notice requirements and cure periods set forth
therein.
2.13    “Key Employee” shall mean any person that the Committee designates from
time to time as a Key Employee who is eligible for the payment of a Severance
Benefit in accordance with the terms of the Plan. Each Key Employee shall be
notified of his or her eligibility for a Severance Benefit under the Plan, and
the Committee shall retain a current list of all Key Employees. Each Key
Employee shall be provided with a copy of the Plan.
2.14    “Monthly Severance Benefit” shall mean, with respect to a Key Employee,
the amount equal to the quotient of (i) the aggregate Severance Benefit payable
to the Key Employee under Section 3.3(a) or (b), as the case may be (but not,
for the avoidance of doubt, any benefits or amounts under Sections 3.3(c) or
3.3(e)), divided by (ii) the Key Employee’s Base Severance Period, as
applicable.
2.15    “Plan” shall mean this NeuStar, Inc. 2016 Key Employee Severance Pay
Plan.
2.16    “Restricted Period” shall mean, with respect to a Key Employee, the Key
Employee’s Base Severance Period; provided however, that in the case of a Key
Employee for whom the Committee has exercised its discretion to extend the
obligations and restrictions of Sections 5.1 and 5.3, subject to and in
accordance with Section 3.3(e), the Restricted Period shall mean the period
consisting of the Base Severance Period plus any Extended Severance Period.
2.17    “Salary” shall mean a Key Employee’s regular annual base salary from the
Company based on the rate of pay in effect on the Termination Date, exclusive of
overtime, bonuses, awards, imputed income and all other incentive compensation,
supplemental compensation, and extraordinary payments.
2.18    “Severance Benefit” shall mean the benefit paid or payable to a Key
Employee by the Company in accordance with Section 3.3 hereof.
2.19    “Successor Corporation” shall mean a surviving corporation, successor
corporation or parent corporation, as applicable.




--------------------------------------------------------------------------------




2.20    “Target Bonus” shall mean, with respect to a Key Employee, the annual
incentive bonus such Key Employee was eligible to receive for the year of
termination, assuming achievement of performance criteria at the target
performance level.
2.21    “Termination Date” shall mean the last official work day through which
the Key Employee is employed by the Company and specifically excludes any period
for which a Severance Benefit is paid; provided, however, that a termination of
employment, and the Termination Date, shall not be deemed to have occurred for
purposes of any provision of this Plan providing for the payment of any amounts
or benefits considered “nonqualified deferred compensation” under Section 409A
of the Code upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Plan, references to a
“termination,” “termination of employment,” Termination Date or like terms shall
mean “separation from service.”
III. BENEFITS
3.1    Eligibility for Benefits. Except as otherwise provided in Section 3.2
hereof and subject to the Key Employee’s obligations under Article V, a Key
Employee shall be eligible for a Severance Benefit if he or she is terminated
from employment with the Company for any of the following reasons, after written
notice of termination:
(a)Permanent reduction in force;
(b)Job elimination;
(c)Acceptance of a Company-initiated layoff program;
(d)Closure, discontinuance of operations, sale of assets or other corporate
event, provided the Key Employee is not offered comparable employment with the
Company’s successor or an affiliate thereof; or
(e)An involuntary termination of employment from the Company without Cause or a
termination of employment from the Company by the Key Employee for Good Reason.
3.2    Loss of Eligibility. A Key Employee will not be eligible for a Severance
Benefit if such Key Employee:
(a)Voluntarily resigns, unless such termination is for Good Reason or pursuant
to the terms of a Company-initiated layoff program that affirmatively solicits
such Key Employee’s resignation;
(b)Ceases to be a Key Employee as a result of disability, normal retirement or
death;
(c)Ceases to be a Key Employee as a result of discharge by the Company for
Cause;
(d)Has a separation from employment resulting from the Company’s sale of the
Company’s stock or assets or sale or subcontracting of operations or any other
arrangement or corporate reorganization whereby control of the Company, a
parent, subsidiary or a business unit of either is transferred to another person
or group, and the Key Employee has been offered comparable employment, whether
or not the offer is accepted;




--------------------------------------------------------------------------------




(e)Violates a provision of Article V of the Plan or any other covenant or
obligation to the Company or its affiliates under any employment or other
agreement in effect between the Company or an affiliate and the Key Employee, in
each case as determined by the Committee in its sole discretion; or
(f)Is entitled, pursuant to an individual written employment agreement or any
other agreement providing cash benefits, to cash severance in an amount in
excess of the Severance Benefit upon the Key Employee’s termination of
employment.
3.3    Amount of Benefits. Subject to a Key Employee’s timely execution of a
release of all claims that such Key Employee may have against the Company and an
acknowledgment of his or her obligations under the Plan, substantially in the
form annexed hereto as Exhibit A or such other similar form as may be provided
by the Company (a “Release”) within 21 days following the Termination Date (or
if required by applicable law based on the circumstances of the termination,
within 45 days following the Termination Date) and the expiration of the
seven‑day right of revocation with respect to the Release, the Key Employee will
be entitled to the benefits as follows:
(a)For a Key Employee who is the Chief Executive Officer of the Company, the
Severance Benefit shall be equal to 150% of his or her Salary and Target Bonus;
provided, however, that in the event the Termination Date occurs within two (2)
years following a Corporate Transaction, the Severance Benefit shall be equal to
200% of the sum of his or her Salary and Average Bonus. For purposes of
determining the Severance Benefit, (i) if the Chief Executive Officer has
resigned for Good Reason due to a reduction in annual base salary, the Salary
for purposes of the preceding sentence shall be the Salary in effect prior to
such reduction; and (ii) if the Chief Executive Officer has resigned for Good
Reason due to a reduction in Target Bonus opportunity, the Target Bonus for
purposes of the preceding sentence shall be the Chief Executive Officer’s Target
Bonus in effect prior to such reduction.
(b)For a Key Employee other than the Chief Executive Officer, the Severance
Benefit shall be equal to such Key Employee’s Salary and Target Bonus; provided,
however, that in the event the Termination Date occurs within two (2) years
following a Corporate Transaction, the Severance Benefit shall be equal to 150%
of the sum of his or her Salary and Average Bonus. For purposes of determining
the Severance Benefit, (i) if such Key Employee has resigned for Good Reason due
to a reduction in annual base salary, the Salary for purposes of the preceding
formula shall be the Salary in effect prior to such reduction; and (ii) if such
Key Employee has resigned for Good Reason due to a reduction in Target Bonus
opportunity, the Target Bonus for purposes of the preceding sentence shall be
such Key Employee’s Target Bonus in effect prior to such reduction.
(c)Additionally, the Key Employee shall be eligible to receive as additional
severance (i) a pro-rata bonus for the year of termination, based on actual
results (ignoring any requirement that the Key Employee be employed on the
payment date) and the number of days worked by the Key Employee in the year of
termination through the Termination Date, payable on the date bonuses are paid
to similarly situated employees in the following calendar year (but no later
than two-and-a-half months after the end of the year of termination), and (ii)
provided the Key Employee timely elects continuation coverage pursuant to Part 6
of Title I of ERISA (“COBRA”) and pays the full monthly premiums for such
coverage, reimbursement of an amount equal to the full monthly premiums for
COBRA continuation coverage under the Company’s medical plan with respect to the
maximum level of coverage in effect for the Key Employee as of the Termination
Date, until the earlier of (A) the expiration of the applicable Base Severance
Period, as applicable, and (B) the date the Key Employee qualifies for similar
coverage under a plan of a subsequent employer.




--------------------------------------------------------------------------------




(d)The benefits provided under this Section 3.3 are the maximum benefits that
the Company will pay under the Plan as a result of a termination of employment
or for failure to provide sufficient notice of termination, taking into account
any benefits required to be paid under applicable law or any other plan, program
or arrangement of the Company. To the extent that a federal, state or local law
requires the Company to make a payment to an Employee because of failure to
provide sufficient notice of termination or to the extent that any other plan,
program or arrangement of the Company entitles the Key Employee to the payment
of other severance benefits, the amount of the benefit due under the Plan shall
be reduced dollar‑for‑dollar (but not below zero) by the benefits required to be
paid under such law, plan, program or arrangement (other than with respect to
amounts which constitute nonqualified deferred compensation within the meaning
of Section 409A of the Code). No legal obligation is created by the Plan
document to pay benefits greater than the benefit determined in accordance with
the preceding sentence.
(e)Notwithstanding the foregoing, the Committee may, in its sole discretion, by
written notice to the Key Employee, elect to extend the obligations and
restrictions of Sections 5.1 and 5.3 for up to an additional one (1) year period
(any such additional period, the “Extended Severance Period”), in which case the
Company shall be required to pay the Key Employee, for each month of such
Extended Severance Period, the Key Employee’s Monthly Severance Benefit, which
payments shall be made in substantially equal installments over of the Extended
Severance Period, without interest, through the Company’s normal payroll
practices. Such written notice shall be delivered to such Key Employee prior to
the date of the Base Severance Period would otherwise expire (without regard to
any extension of the Restricted Period).
3.4    Payment of Benefits.
(a)The Severance Benefit (other than amounts payable pursuant to Section 3.3(c)
or (e)) shall be paid in substantially equal installments, without interest,
from the Termination Date until the expiration of the Base Severance Period,
through the Company’s normal payroll practices, commencing with the first
payroll date after the Termination Date; provided, however, that any amounts
that would otherwise be paid prior to the 60th day following the Termination
Date shall instead be paid on the 60th day following the Termination Date,
subject to Section 3.7 hereof. Any amounts payable under Section 3.3(c)(ii)
shall be paid on a monthly basis on the first business day of the calendar month
next following the calendar month in which the applicable COBRA premiums were
paid by the Key Employee, provided that any such amounts that would otherwise be
paid prior to the 60th day following the Termination Date shall instead be paid
on the 60th day following the Termination Date, subject to Section 3.7 hereof.
(b)Payment of any Severance Benefit shall be conditional upon (i) the Key
Employee’s having no outstanding amounts due to the Company, including but not
limited to amounts owing on the Key Employee’s Company charge account, on the
60th day following the Termination Date, (ii) the Key Employee’s timely
execution and delivery to the Company of a Release within 21 days following the
Termination Date (or if required by applicable law based on the circumstances of
the termination, within 45 days following the Termination Date) and the
expiration of the seven‑day right of revocation with respect to the Release, and
(iii) the Key Employee’s satisfactory compliance following his or her
Termination Date with the requirements and obligations of Article V and any
applicable requirements and obligations in an employment or other agreement in
effect between the Company or an affiliate and the Key Employee.
3.5    Payment of Benefits in the Event of Death. In the event a Key Employee
dies after the Termination Date but prior to receipt of his or her entire
Severance Benefit, the remaining portion of such Severance Benefit shall be paid
to the Key Employee’s spouse, or, if the Key Employee is not married on




--------------------------------------------------------------------------------




the date of death, to the Key Employee’s estate, subject to satisfaction of all
conditions that would had to have been satisfied to receive such benefit had the
Key Employee survived, in a lump sum payment as soon as practicable (and in no
event later than sixty (60) days) after the date of the Key Employee’s death.
3.6    No Duty to Mitigate/Right to Set-off. No Key Employee entitled to receive
a Severance Benefit hereunder shall be required to seek other employment or to
reduce any amounts payable to him or her pursuant to the Plan. Further, subject
to Article V, the amount of the Severance Benefit payable hereunder shall not be
reduced by any compensation earned by the Key Employee as a result of employment
by another employer or otherwise. However, the Company’s obligations to make
payment of a Severance Benefit and otherwise to perform its obligations
hereunder shall be reduced by any amount owed by the Key Employee to the
Company; provided that any such reduction shall not be permitted against any
payments of "nonqualified deferred compensation" for purposes of Section 409A of
the Code to the extent such offset would cause a violation of or result in
adverse tax consequences to the Key Employee under Section 409A of the Code.
3.7    Section 409A.
(a)This Plan, and payments and benefits under the Plan, is intended to comply
with or be exempt from the applicable requirements of Section 409A of the Code
and the regulations promulgated thereunder, or an exemption therefrom, and shall
be limited, construed and interpreted in a manner so as to comply therewith. No
assurances are made to Key Employees regarding the tax treatment of any
Severance Benefit, and notwithstanding anything contained in this Plan to the
contrary, any tax liability incurred by a Key Employee under Section 409A is
solely the responsibility of the Key Employee.
(b)Notwithstanding the foregoing, for any Key Employee who is a “specified
employee,” as defined in, and pursuant to, Treasury Reg. § 1.409A-1(i) or any
successor regulation, on the Termination Date, no amount payable under Section
3.3 that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code shall be paid earlier than the date which is six months
from the Termination Date; provided, however, that such payments may be made
earlier in the event of the Key Employee’s death. If any payment to a Key
Employee is delayed pursuant to the foregoing sentence, such payment instead
shall be made on the first business day following the expiration of the
six-month period referred to in the foregoing sentence or the date of the Key
Employee’s death, as applicable. Such delayed amount shall be paid in a cash
lump sum, less applicable withholding, and any remaining payments and benefits
due under this Plan shall be paid or provided in accordance with the normal
payment dates specified for them herein.
(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in‑kind
benefits to be provided, in any other taxable year (provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect) and
(iii) such payments shall be made on or before the last day of the Key
Employee’s taxable year following the taxable year in which the expense
occurred.
(d)For purposes of Section 409A, a Key Employee’s right to receive any
installment payments pursuant to this Plan shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Plan specifies a payment period with reference to a number of




--------------------------------------------------------------------------------




days (e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
3.8    Code Sections 280G/4999. Notwithstanding anything set forth herein to the
contrary, if any payment or benefit Key Employee would receive from the Company
pursuant to this Plan or otherwise (“Payment”) would constitute a “parachute
payment” within the meaning of Section 280G of the Code and, but for this
Section 3.8, would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the amounts constituting Payments which would
otherwise be payable to or for the benefit of the Key Employee shall be reduced
to the extent necessary to the Revised Amount.  The “Revised Amount” shall be
either (a) or (b), whichever amount, after taking into account all applicable
federal, state and local employment taxes, income taxes and the Excise Tax (all
computed at the highest applicable marginal rate), results in Key Employee’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the payment may be subject to the
Excise Tax and where: (a) is the largest portion of the Payment that would
result in no portion of the Payment being subject to the Excise Tax and (b) is
the full, unreduced, total Payment.  If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment is reduced to
the amount in clause (a) above, unless to the extent permitted by Code Sections
280G and 409A Key Employee designates another order, the reduction shall occur
in the following order: (i) cash payments shall be reduced first and in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (ii) accelerated vesting of equity awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
equity awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any stock option or
stock appreciation rights are reduced; and (iii) employee benefits shall be
reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced.  Except as set forth in the next
sentence, all determinations to be made under this Section 3.8 shall be made by
a nationally recognized United States public accounting firm selected by the
Company, which accounting firm shall provide its determinations and any
supporting calculations and documentation to the Company and Key Employee
promptly after the change in ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Code Section 280G).  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and Key
Employee.  In making its determination, the accounting firm shall take into
account (if applicable) the value of Key Employee’s restrictive covenants set
forth in Article V of this Plan (including, without limitation, the
non-competition covenant in Section 5.1 of this Plan).  The costs and expenses
of the accounting firm shall be borne by the Company.
IV. ADMINISTRATION OF THE PLAN
4.1    Plan Administrator. The Committee shall have responsibility for the
operation and administration of the Plan. The Committee shall have full and
final authority to make all decisions regarding eligibility for benefits, and to
interpret and administer the Plan in accordance with its provisions.
4.2    Administrative Actions. All decisions of the Committee on any question
concerning the selection of Key Employees and the interpretation or
administration of the Plan shall be final, conclusive and binding upon all
parties.
4.3    Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as it deems advisable in carrying out its
work in connection with the Plan.




--------------------------------------------------------------------------------




4.4    Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
4.5    Liability. No member of the Committee and no officer, director or
employee of the Company shall be liable for any action or inaction with respect
to his or her functions under the Plan unless such action or inaction is
adjudged to be due to gross negligence, willful misconduct or fraud.
4.6    Indemnification. The Company shall indemnify, to the fullest extent
permitted by law, its officers, any employees involved in carrying out the
functions under the Plan, and each member of the Committee, against any
expenses, including amounts paid in settlement of a liability, that are
reasonably incurred in connection with any legal action to which such person is
a party by reason of his or her duties or responsibilities with respect to the
Plan, except with regard to matters as to which he or she shall be adjudged in
such action to be liable for gross negligence, willful misconduct or fraud in
the performance of his or her duties.
V. DETRIMENTAL ACTIVITIES
5.1    No Competing Employment. Each Key Employee acknowledges that he or she is
employed by the Company in a capacity that creates a relationship of confidence
and trust between the Key Employee and the Company. During the term of the Key
Employee’s employment with the Company, the Key Employee has obtained and will
obtain confidential information (within the meaning of Section 5.2) with regard
to the Company and its affiliates (collectively, the “Company Group”) and their
clients, customers and vendors and has obtained and will obtain contacts,
training and experience. The Key Employee acknowledges and agrees that there is
a substantial probability that such confidential information, contacts, training
and experience could be used to the substantial advantage of a competitor of the
Company Group and/or to the Company Group’s substantial detriment. Therefore, as
consideration for the Key Employee’s eligibility to receive the Severance
Benefit, and by accepting such Severance Benefit, the Key Employee shall be
deemed to agree that prior to the expiration of the applicable Restricted
Period, with respect to any state or country in which the Company Group is
engaged in business during the Key Employee’s employment term, the Key Employee
shall not participate or engage, directly or indirectly, for himself or herself
or on behalf of or in conjunction with any person, partnership, corporation or
other entity, whether as an employee, agent, officer, director, shareholder,
partner, joint venturer, investor or otherwise, in any business competitive with
a business undertaken by the Company Group or by the Key Employee at any time
during the Key Employee’s employment term.
Notwithstanding the foregoing, nothing herein shall prohibit a Key Employee from
being employed by, or holding a passive or indirect equity ownership in, any
person or entity that has operations that compete with the Company Group so long
as the Key Employee does not personally participate in, or provide strategic
advice to, the operations of such person or entity that compete with the Company
Group.
5.2    Nondisclosure of Confidential Information. By accepting the Severance
Benefit, each Key Employee shall be further deemed to agree not to disclose to
any person or entity or use, at any time (except as may be required by law or
legal process), any information not in the public domain or generally known in
the industry, in any form, acquired by the Key Employee while employed by the
Company or any predecessor to the Company’s business or, if acquired following
the employment term, such information which, to the Key Employee’s knowledge,
has been acquired, directly or indirectly, from any person or entity owing a
duty of confidentiality to the Company Group (or to which the Company Group owes
a duty of confidentiality), including but not limited to information regarding
customers, vendors, suppliers, trade secrets, training programs, manuals or
materials, technical information, contracts, systems,




--------------------------------------------------------------------------------




procedures, mailing lists, know-how, trade names, improvements, price lists,
financial or other data (including the revenues, costs or profits associated
with any of the Company Group’s products or services), business plans, code
books, invoices and other financial statements, computer programs, software
systems, databases, discs and printouts, plans (business, technical or
otherwise), customer and industry lists, correspondence, internal reports,
personnel files, sales and advertising material, telephone numbers, names,
addresses or any other compilation of information, written or unwritten, which
is or was used in the business of the Company Group. All of such information, in
any form, and copies and extracts thereof, are and shall remain the sole and
exclusive property of the Company, and upon termination of his or her employment
with the Company, the Key Employee shall return to the Company the originals and
all copies of any such information in any form, and copies and extracts thereof,
provided to or acquired by the Key Employee in connection with the performance
of his or her duties for the Company Group, and shall return to the Company all
files, correspondence and other communications received, maintained or
originated by the Key Employee during the course of his or her employment.
Notwithstanding the foregoing, nothing in the Plan shall prohibit a Key Employee
from reporting possible violations of federal or state law or regulation to any
governmental agency or entity or self-regulatory organization including but not
limited to the Department of Justice, the Securities and Exchange Commission,
Congress, and any agency Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal or state law or
regulation (it being understood that a Key Employee does not need the Company’s
prior authorization to make any such reports or disclosures and the Key Employee
shall not not required to notify the Company that the Key Employee has made such
reports or disclosures).
5.3    No Interference. By accepting the Severance Benefit, a Key Employee shall
be deemed to agree that during the Restricted Period, the Key Employee will not
engage in Solicitation, whether for his or her own account or for the account of
any other individual, partnership, firm, corporation or other business
organization (other than the Company). “Solicitation” means any of the
following, or an attempt to do any of the following: (i) recruiting, soliciting
or inducing any non-clerical employee or consultant of the Company Group
(including, but not limited to, any independent sales representative or
organization) to terminate his or her employment with, or otherwise cease or
reduce his or her relationship with, the Company Group; (ii) hiring or assisting
another person or entity to hire any non-clerical employee or consultant of the
Company Group or any person who within 12 months before was such a person; or
(iii) soliciting or inducing any person or entity (including any person who
within the preceding 12 months was a customer or client of the Company Group) to
terminate, suspend, reduce, or diminish in any way its relationship with or
prospective relationship with the Company Group. The placement of any general
classified or “help wanted” advertisements and/or general solicitations to the
public at large shall not constitute a violation of this Section 5.3 unless the
Key Employee’s name is contained in such advertisements or solicitations.
5.4    No Disparagement. A Key Employee shall not issue or communicate, directly
or indirectly, any public statement (or statement likely to become public) that
disparages, denigrates, maligns or impugns the Company, its affiliates, or their
respective officers, directors, employees, products or services. The foregoing
shall not be violated by truthful responses to legal process or governmental
inquiry or by a Key Employee in carrying out his or her duties while employed by
the Company. No officer, director or employee of the Company shall be a third
party beneficiary of these provisions.
5.5    Forfeiture and Repayment. Acceptance of the Severance Benefit by a Key
Employee indicates his or her acknowledgement of the binding nature of the
obligations under this Article V and the Key Employee’s assent thereto. In the
event that a Key Employee violates any provision of Section 5.1, 5.2, 5.3 or 5.4
(as determined by the Committee in its sole discretion) or otherwise violates
any other




--------------------------------------------------------------------------------




written policy of the Company regarding detrimental activities, including as set
forth in any equity plan of the Company or in any employment or other agreement
in effect between the Company or an affiliate and the Key Employee, the Key
Employee shall forfeit any right to receive or retain the Severance Benefit
(whether paid or payable during the period when the Severance Benefit is payable
under Section 3.3(a) or (b) or during any period of extension pursuant to
Section 3.3(e)) and shall be liable to the Company for repayment of the full
amount of the Severance Benefit (to the extent previously paid) in a single lump
sum within 10 days of a written demand therefore by the Company.
5.6    Enforcement; Non-Exclusivity. If any restriction with regard to this
Article V is found by a court of competent jurisdiction to be invalid or
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities and/or geographic
area to which it may be enforceable. The rights and remedies of the Company
Group that are provided in this Plan are in addition to any other rights and
remedies that the Company Group may otherwise have, including without limitation
any rights the Company may have with respect to any equity-based or other
incentive compensation award granted to a Key Employee or any rights the Company
or an affiliate may have under an employment or other agreement with the Key
Employee (it being understood that acceptance of the Severance Benefit by a Key
Employee shall cause such Key Employee to be subject to the covenants and
restrictions set forth in this Article V as well as to any covenants and
restrictions set forth in any such award or agreement).
VI. AMENDMENT AND TERMINATION
6.1    Amendment and Termination. The Company reserves the right, in its sole
and absolute discretion, to amend or terminate, in whole or in part, after 90
days’ notice to the Key Employees (or the Key Employees’ written waiver
thereof), any or all of the provisions of the Plan by action of its Board of
Directors at any time, provided that any amendment or any Plan termination after
the Effective Date shall not adversely affect the Severance Benefit to which any
Key Employee is entitled on such Key Employee’s Termination Date if such date
occurred prior to the date of the amendment or termination of the Plan, and
provided further that no amendment or termination that has the effect of
reducing or diminishing the right of any Key Employee shall be effective for a
period of one year following a Corporate Transaction if such amendment was
adopted (i) on or after the Corporate Transaction or (ii) within 90 days before
the Corporate Transaction, unless the Key Employee consents in writing to an
earlier effective date. Any such Plan amendment or any Plan termination shall be
by written instrument adopted by the Board of Directors and executed by a duly
authorized member of the Committee.
VII. PARTICIPATING EMPLOYERS AND SUCCESSORS
7.1    Successors. The Company may require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” as used in the Plan, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets.
7.2    Participating Employers. Upon consent of the Committee, any affiliate of
the Company may adopt the Plan on behalf of its Key Employees by action of its
board of directors or such other governing authority, in which case reference to
employment by the Company shall be deemed to refer to employment by the
affiliate, as appropriate.




--------------------------------------------------------------------------------




VIII. MISCELLANEOUS
8.1    Rights to Terminate. Nothing herein contained shall be held or construed
to create any liability or obligation upon the Company to retain any employee in
its service or to create any limitation on the Company’s right to discharge any
employee for any reason. All employees shall remain subject to discharge at any
time for any reason and (i) Key Employees whose employment is terminated for
Cause, (ii) Key Employees whose employment terminates in accordance with Section
3.2 hereof and (iii) Key Employees who fail to satisfy the obligations of
Article V (including any obligations under an applicable employment or other
agreement), shall not be entitled to benefits under the Plan.
8.2    Headings. The headings of the Plan are inserted for convenience of
reference only and shall have no effect upon the meaning of the provisions
hereof.
8.3    Use of Words. Whenever used in this instrument, a masculine pronoun shall
be deemed to include the masculine and feminine gender, and a singular word
shall be deemed to include the singular and plural, in all cases where the
context so requires.
8.4    Controlling Law. To the extent not governed by ERISA, the Plan shall be
governed by the laws of the State of Delaware (without reference to rules
relating to conflicts of law).
8.5    Withholding. The Company shall have the right to make such provisions as
it deems necessary or appropriate to satisfy any obligations it reasonably
believes it may have to withhold federal, state or local income or other taxes
incurred by reason of payments pursuant to the Plan. In lieu thereof, the
Company shall have the right to withhold the amount of such taxes from any other
sums due or to become due from the Company to the Key Employee upon such terms
and conditions as the Committee may prescribe.
8.6    Benefits Payable from General Assets. Benefits payable hereunder shall be
paid exclusively from the general assets of the Company, to the extent
available, and no person entitled to payment hereunder shall have any claim,
right, security interest, or other interest in any fund, trust account,
insurance contracts or other asset of the Company which may be looked to for
such payment.
8.7    Severability. Should any provisions of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
enforceability of the other provisions of the Plan unless such determination
shall render impossible or impracticable the functioning of the Plan, and in
such case, an appropriate provision or provisions shall be substituted so that
the Plan may continue to function properly while giving the greatest effect
permitted to the intent of the Plan as written.
8.8    Assignment and Alienation. The benefits payable under the Plan shall not
be subject to alienation, transfer, assignment, garnishment, execution or levy
of any kind, and any attempt to cause any benefits to be so subjected shall not
be recognized.
8.9    Release. No Severance Benefit will be due or be paid or made available
hereunder unless (a) the Key Employee first executes a Release, and (b) any
right of revocation described in such Release has expired (and any amounts
subject to the Release that would otherwise be paid prior to the 60th day
following the Termination Date shall instead be paid on the 60th day following
the Termination Date in accordance with Section 3.4(a) above).




--------------------------------------------------------------------------------




IX. CLAIMS PROCEDURE
9.1    Labor Regulations. The claims procedures set forth in this Article IX are
intended to comply with U.S. Department of Labor Reg. § 2560.503-1 and should be
construed in accordance with such regulation. In no event shall this Article IX
be interpreted as expanding the rights of Claimants (as defined in Section 9.2)
beyond what is required by U.S. Department of Labor § 2560.503-1, and this
Article IX shall not apply to the extent not required thereunder or otherwise
under applicable law.
9.2    Written Claims. Any claim by a Key Employee or beneficiary (“Claimant”)
with respect to eligibility, participation, contributions, benefits or other
aspects of the operation of the Plan shall be made in writing to the Committee.
The Committee shall provide the Claimant with the necessary forms and make all
determinations as to the right of any person to a disputed benefit. If a
Claimant is denied benefits under the Plan, the Committee or its designee shall
notify the Claimant in writing of the denial of the claim within 90 days (such
period may be extended to 180 days) after the Plan receives the claim, provided
that in the event of special circumstances such period may be extended.
9.3    Extensions. If the initial 90-day period is extended, the Committee or
its designee shall, within 90 days of receipt of the claim, notify the Claimant
in writing of such extension. The written notice of extension will indicate the
special circumstances requiring the extension of time and provide the date by
which the Committee expects to make a determination with respect to the claim.
If the extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of (i) the date on which the Claimant responds to the Plan’s request
for information or (ii) expiration of the 45‑day period commencing on the date
that the Claimant is notified that the requested additional information must be
provided. If notice of the denial of a claim is not furnished within the
required time period described herein, the claim shall be deemed denied as of
the last day of such period.
9.4    Notice Requirements. If the claim is wholly or partially denied, the
notice to the Claimant shall set forth (collectively, the “Notice
Requirements”):
(a)the specific reason or reasons for the denial;
(b)specific reference to pertinent Plan provisions upon which the denial is
based;
(c)a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;
(d)appropriate information as to the steps to be taken and the applicable time
limits if the Claimant wishes to submit the adverse determination for review;
and
(e)a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse determination on review.
9.5    Review of Denial. If the claim has been denied, the Claimant may submit
the claim for review. Any request for review of a claim must be made in writing
to the Committee no later than 60 days after the Claimant receives notification
of denial or, if no notification was provided, the date the claim is deemed
denied. The claim will then be reviewed by the Committee. The Claimant or his
duly authorized representative may:




--------------------------------------------------------------------------------




(a)upon request and free of charge, be provided with access to, and copies of,
relevant documents, records, and other information relevant to the Claimant’s
claim; and
(b)submit written comments, documents, records, and other information relating
to the claim. The review of the claim determination shall take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial claim determination.
9.6    Committee Decision. The decision of the Committee shall be made within
60 days (such period may be extended to 120 days) after receipt of the
Claimant’s request for review, unless special circumstances require an
extension.
9.7    Notice of Extension. If the initial 60-day period is extended, the
Committee or its designee shall, within 60 days of receipt of the claim, notify
the Claimant in writing of such extension. The written notice of extension will
indicate the special circumstances requiring the extension of time and provide
the date by which the Committee expects to make a determination with respect to
the claim. If the extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Claimant until the earlier of (i) the date on which the Claimant responds
to the Plan’s request for information or (ii) expiration of the 45‑day period
commencing on the date that the Claimant is notified that the requested
additional information must be provided. If notice of the denial of a claim is
not furnished within the required time period described herein, the claim shall
be deemed denied as of the last day of such period.
9.8    Special Circumstances. If an extension of time is required, the Claimant
shall be notified in writing of such extension. The written notice of extension
will indicate the special circumstances requiring the extension of time and the
date by which the Committee expects to make a determination with respect to the
claim. If the extension is required due to the Claimant’s failure to submit
information necessary to decide the claim on review, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Claimant until the earlier of (i) the date on which the Claimant responds
to the Plan’s request for information or (ii) expiration of the 45-day period
commencing on the date that the Claimant is notified that the requested
additional information must be provided. In any event, a decision shall be
rendered not later than 120 days after receipt of the request for review. If
notice of the decision upon review is not furnished within the required time
period described herein, the claim on review shall be deemed denied as of the
last day of such period.
9.9    Access to Information. The Committee’s decision on the Claimant’s claim
for review will be communicated to the Claimant in writing. If the claim on
review is denied, the notice to the Claimant shall provide a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim, and shall also set forth the Notice Requirements (other than
Section 9.4(d) thereof).
9.10    Exhaustion of Remedies. A Claimant must exhaust all administrative
remedies under this Article IX prior to commencing any action in Federal court.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused the Plan to be executed on the
24th day of February 2016.
NEUSTAR, INC.
By:
/s/ Paul A. Lacouture        

Name: Paul A. Lacouture
Title: Chairman of the Compensation Committee of the Board of Directors












--------------------------------------------------------------------------------






EXHIBIT A


RELEASE OF ALL CLAIMS AND ACKNOWLEDGMENT OF OBLIGATIONS
This Release of All Claims and Acknowledgment of Obligations (this “Release”) is
entered into by and between ______________, on behalf of the persons and
entities referred to in the definition of “Employee” as it appears in Section 3
below, and NeuStar, Inc. (the “Company”), on behalf of the persons and entities
referred to in the definition of “Released Parties,” as it appears in Section 3
below.
In consideration of the mutual promises set forth in the NeuStar, Inc. 2016 Key
Employee Severance Pay Plan, which Plan is incorporated herein by reference and
made a part hereof as though fully set forth herein (the “Plan”), as well as any
promises set forth in this Release, Employee and the Company agree as follows:
(1)Severance Pay Plan Entitlements. The Company will provide Employee the
post‑termination severance benefit to which Employee is entitled under the Plan
as provided therein.
(2)Return of Property. All Company files, documents, software, access keys, desk
keys, ID badges and credit cards, electronic, wireless and computer devices and
any other property of the Company in Employee’s possession must be returned as
soon as practicable but in no event later than the date this Release is duly
executed and returned to the Company.
(3)Release and Waiver of Claims. In consideration of the post-termination
severance benefit described in Section 1 above, which benefit is in addition to
what Employee would have been entitled to receive in the absence of this
Release, Employee, on behalf of himself or herself, and Employee’s family,
heirs, executors, administrators, legal representatives, beneficiaries and
assigns (collectively referred to in this Release as “Employee”) hereby
irrevocably, unconditionally and forever releases, acquits and discharges the
Company, its affiliates, and their respective past and present officers,
directors, shareholders, partners, members, managers, attorneys,
representatives, agents and employees, and each of their respective
predecessors, successors and assigns (collectively, the “Released Parties”),
from any and all debts, obligations, losses, costs, promises, covenants,
agreements, contracts, endorsements, bonds, controversies, suits, actions,
causes of action, rights, obligations, liabilities, judgments, damages,
expenses, claims, counterclaims, cross-claims or demands, in law or equity,
asserted or unasserted, express or implied, foreseen or unforeseen, known or
unknown, suspected or unsuspected, liquidated or unliquidated, of any kind or
nature or description whatsoever, that Employee had, may have had, now has, or
may hereafter claim to have against any of the Released Parties relating to any
event occurring or any act done or omitted to be done, from the beginning of
time to the date Employee signs this Plan, including but not limited to any and
all actions, liabilities or other claims for relief or remuneration arising out
of, or in any way connected with, Employee’s employment by and/or termination of
employment from the Company, and any and all claims of every kind arising under
any federal, state or local statutory or common law, including but not limited
to Title VII of the Civil Rights Act of 1964, the Virginia Human Rights Act, the
federal Family and Medical Leave Act of 1993, the Americans with Disabilities
Act of 1990, the Rehabilitation Act of 1973, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Fair Labor Standards Act of 1938, state or
federal whistleblower statutes, the Immigration Reform and Control Act, the
Occupational Health and Safety Act, the Consumer Credit Protection Act, and any
other federal, state or local statutes, and any action arising in tort or
contract, except that this Release does not apply to any claim by Employee to
enforce rights under this Release, and Employee does not waive




--------------------------------------------------------------------------------




claims for vested ERISA benefits and medical insurance claims against carriers
on policies in effect. Nothing in this Release shall be construed to prevent
Employee from filing a charge with, or participating in an investigation
conducted by, the U.S. Equal Employment Opportunity Commission or applicable
state agency, to the extent required or permitted by law, or to prevent any
challenge by Employee to the waiver and release of any claim under the ADEA,
albeit that Employee understands and agrees that Employee shall not be entitled
to seek monetary compensation from the filing and/or participation in any such
charge. Notwithstanding the foregoing, Employee shall not be deemed to have
released (i) claims arising under the Plan or this Release, and (ii) claims
arising after the effective date of this Release.
(4)Consideration Period. Employee acknowledges and agrees that Employee has been
given a period of at least [___] days to consider this Release. Employee has
executed this Release (including the waiver of rights and claims under the ADEA)
voluntarily and with full knowledge of all relevant information. Employee has
been advised by the Company to consult with an attorney of Employee’s choosing
prior to entering into this Release. To the extent Employee has executed this
Release prior to the expiration of the consideration period noted above,
Employee hereby waives his or her right to the balance of such period and
acknowledges that the waiver of such period is knowing and voluntary and has not
been induced by the Company through fraud, misrepresentation, or a threat to
withdraw or alter the offer embodied in the Plan.
(5)Revocation. Employee acknowledges and agrees that he or she has a period of
seven (7) days following execution of this Release in which to revoke this
Release by delivering written notice to the Company. Such revocation must be in
the form of a letter personally delivered to the General Counsel of the Company
or mailed to the General Counsel at the address set forth in Section 10 below
and postmarked within seven calendar days of Employee’s execution of this
Release. This Release shall not become effective or enforceable until the later
of Employee’s termination date or the expiration of the seven-day revocation
period. Employee understands and agrees that should Employee choose to revoke
this Release, he or she will not receive the severance benefit described in
Section 1 above.
(6)Proceedings. Employee agrees that other than pursuant to a valid subpoena or
court order commanding Employee’s attendance or testimony, or other than in
accordance with legal requirements to cooperate with an investigation by state
or federal authorities, Employee will not cooperate in the pursuit of any claim
by other persons against any of the Released Parties (a “Proceeding”), except
that nothing herein shall prevent Employee from cooperating with any
investigation or inquiry conducted by the Equal Employment Opportunity
Commission regarding any employment practice or policy of the Company.
(7)Remedies. In the event Employee initiates or voluntarily participates in any
action, claim or Proceeding against any of the Released Parties, or if Employee
fails to abide by any of the terms of this Release or any covenants or
conditions relating to the payment of a severance benefit under the Plan, or if
Employee revokes the Release within the seven-day period provided under Section
5, the Company may, in addition to any other remedies it may have, reclaim any
amounts paid to Employee under the Plan or terminate any benefits that are
subsequently due under the Plan, without waiving the Release granted herein.
Employee acknowledges and agrees that the remedy at law available to the Company
for breach of any of Employee’s obligations under Sections 3, 6, and 11 of this
Release would be inadequate and that damages flowing from such a breach may not
readily be susceptible to being measured in monetary terms. Accordingly,
Employee acknowledges, consents and agrees that, in addition to any other rights
or remedies that the Company may have at law, in equity or under this Release,
upon adequate proof of Employee’s violation of any such provision of this
Release, the Company shall be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened or further breach, without
the necessity of proof of actual damage. Employee understands that by entering
into this Release




--------------------------------------------------------------------------------




Employee will be limiting the availability of certain remedies that Employee may
have against the Company and limiting also Employee’s ability to pursue certain
claims against the Company.
(8)Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.
(9)Non-Admission. Nothing contained in this Release will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company or any
other Released Party.
(10)Governing Law. This Release shall be governed by and construed in accordance
with federal law and the laws of the State of Delaware applicable to releases
made and to be performed in that State, and the parties agree to appear in any
Federal or State action upon service of process by certified mail, return
receipt requested, at the following addresses (as may be updated in writing by
the parties):
To Company: NeuStar, Inc.
 
 
 
 
 
 
 
 
 
 
 
 

Attention: General Counsel
and
To Employee: At the last address on the records of the Company
(11)Acknowledgment of Obligations. Employee acknowledges that he or she is bound
by the terms and conditions of the Plan, including, without limitation, the
obligations set forth under Article V thereof. Employee further acknowledges
that he or she has complied in all material respects with such obligations, and
that he or she intends to continue to so comply for the duration of the
applicable periods set forth in such Article V. In addition, Employee
specifically acknowledges that he or she has previously returned to the Company
all items required to be so returned pursuant to Section 5.2 of the Plan.
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS RELEASE AND THAT EMPLOYEE
FULLY KNOWS, UNDERSTANDS, AND APPRECIATES ITS CONTENTS, AND THAT EMPLOYEE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND RELEASES PROVIDED FOR HEREIN
VOLUNTARILY AND OF EMPLOYEE’S OWN FREE WILL. Employee has not relied upon any
inducements, promises or representations made by anyone except as expressly set
forth herein. Employee is entering into this Release without any threats,
coercion or duress, whether economic or otherwise, having been made to him or
her, and Employee intends to be bound by the terms of this Release.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this RELEASE on the date(s) set
forth below.
Signature
 
Date
Printed Name
 
 
NEUSTAR, INC.
 
 
Signature
 
Date
Printed Name
 
 
Title
 
 







